ORDER
This Court Abated This Case To Consider Whether Petitioner, a pro se indigent parent in a government-initiated parental rights termination suit, has a statutory right to appointed counsel to pursue a petition for review. The trial court terminated mother’s rights to her three children, then ten, twelve, and fourteen, and the court of appeals affirmed.
In this Court, mother filed a pro se unopposed motion for extension of time, indicating that she is disabled and without funds at this time to hire an attorney. No response or other document has been filed by the Department. In light of our opinion in In re P.M., — S.W.3d -, 2016 WL 1274748 (Tex.2016), we refer this case to the trial court for the appointment of counsel. We direct the trial court to report on the appointment to the Court within thirty days. The case remains abated until further order.